DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of species A(a) and B(d) in the reply filed on 30 November 2022 is acknowledged. Claims 6 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The remainder of the instant Office Action is directed to claims 1-5, 7-12, and 14-17.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing component” in claims 1-5, 7-12, and 14-17; “coupling assembly” in claims 4 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zamlinskiy (10345074).
In reference to claim 1, Zamlinskiy discloses a firing assembly for use in a firearm, comprising: 
a hammer configured to pivot between a cocked position and a firing position (figures 12A-12D, hammer 166a); 
a hammer release assembly configured to releasably retain the hammer rearwardly in the cocked position and comprising: 
a housing axially connected to the firearm (figures 12A-12D, housing 166c); and 
a spring-loaded disconnector (figures 12A-12D, disconnector 166b; column 11, lines 30-33); 
a biasing component configured to bias the hammer and housing forwardly and upwardly, respectively (figures 12A-12D; column 11, lines 15-33; the biasing component 130 disclosed by Applicant clearly comprises two separate springs, one which biases the hammer and one which biases the housing, as shown in figure 4); and 
a trigger assembly connected to the hammer release assembly via a trigger bar and configured to controllably operate the hammer release assembly (figures 12A-12D and 16: trigger assembly 190+191 and trigger bar 192).

In reference to claim 2, Zamlinskiy discloses the claimed invention (figure 8A).
In reference to claim 3, Zamlinskiy discloses the claimed invention (figures 12C and 12D: disconnector 166b is disposed in a receptacle formed in the housing 166c, wherein the receptacle clearly comprises a bottom surface, i.e., the bottom of 166c, two sidewalls extending up from the bottom surface, and an open top defined between the sidewalls, wherein each sidewall has a peripheral rectangular edge; a first arm 167 having aperture 168 is coupled to the outer surfaces of the sidewalls via elements 165a, 165b, 169a, 169b, and 169c).
In reference to claim 4, Zamlinskiy discloses the claimed invention (figures 12A-12D and 16: trigger 190, coupling assembly 191, and trigger bar 192).
In reference to claim 5, Zamlinskiy discloses the claimed invention (figures 12A-12D; also see above-reference to claim 3).
In reference to claim 8, Zamlinskiy discloses the claimed invention, as set forth above in the reference to claim 1 (also see figures 1A-1C, 2A and 2B: upper receiver 102 having barrel 102b, which includes a chamber per col. 9, ln. 52-56; lower receiver 140; receptacle cavity 144).
In reference to claim 9, Zamlinskiy discloses the claimed invention, as set forth above in the reference to claim 2.
In reference to claim 10, Zamlinskiy discloses the claimed invention, as set forth above in the reference to claim 3.
In reference to claim 11, Zamlinskiy discloses the claimed invention, as set forth above in the reference to claim 4.
In reference to claim 12, Zamlinskiy discloses the claimed invention, as set forth above in the reference to claim 5.
In reference to claim 15, Zamlinskiy discloses the claimed invention (figures 2A and 2B, the lower receiver can be considered as comprising a first body 120 and a second body 140).
In reference to claim 16, Zamlinskiy discloses the claimed invention (figures 2A, 2B, and 5A-7A: elements 120 and 140 are have tongue-and-groove connection formed by elements 127 and 141).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zamlinskiy.
Zamlinskiy discloses that the first body comprises a second grip, wherein the second grip is adapted to be interconnected to the second body via the first body (figures 1A-2B, second grip 160). Thus, Zamlinskiy discloses the claimed invention, except for a first grip, as claimed. However, the examiner takes Official Notice that it is well-known to provide a firearm like that of Zamlinskiy with a first grip, e.g., a foregrip, located in front of a second grip and integrally formed with the firearm, i.e., assembled therewith, in order to provide additional support for a sturdier firing posture. Thus, it would have been obvious to one of ordinary skill in the art to provide the first body of the firearm of Zamlinskiy with an integral first grip located in front of the second grip, e.g., integrated with the first body via the handguard, in order to provide additional support for a sturdier firing posture.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Barnes et al. (4463654), Langlotz (2006/0101693), Hu (2014/0373418), McAlister (2015/0338181), Geissele (2016/0153732), Jonsson (2018/0195822), Lake (2019/0195588), Muska (2020/0378709), and Albury (2017/0131051).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641